J-E02003-21

                                   2022 PA Super 35

    MICHAEL CALISTO,                           :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    MICHAEL RODGERS                            :    No. 2834 EDA 2018


            Appeal from the Judgment Entered, November 2, 2018,
             in the Court of Common Pleas of Philadelphia County,
                      Civil Division at No(s): 160801903.


BEFORE: PANELLA, P.J.; BENDER, P.J.E.; BOWES, J.; LAZARUS, J; OLSON,
        J.; DUBOW, J.; KUNSELMAN, J.; MURRAY, J.; and McCAFFERY, J.

OPINION BY KUNSELMAN, J.:                             FILED FEBRUARY 25, 2022

                                  I.     Introduction

       This action for quiet title involves the ownership of three townhouses in

Philadelphia. The Seller of the townhouses, Michael Calisto, appeals from the

judgment entered in favor of the Buyer, Michael Rodgers, following a non-jury

trial. Because Buyer’s three deeds to the properties bore a dead woman’s

“signature” as grantor, a panel of this Court1 initially invalidated those deeds,

vacated the judgment, and remanded. Both parties petitioned for en banc

reargument. We granted their request and withdrew the panel decisions.

       After further review, we conclude Seller is not entitled to relief. Sitting

as finder of fact, the trial court determined that Seller signed the deeds using

his late mother’s name as the grantor.             Because those deeds satisfy the

statute of frauds, we affirm.
____________________________________________


1This author and the Honorable Kate Ford Elliott, P.J.E. (retired) formed the
panel majority. The Honorable Mary Jane Bowes, J. dissented.
J-E02003-21



              II.    Procedural Background & Factual Findings

       In his operable complaint, Seller sought quiet title to the three

townhouses.2 The matter proceeded to a bench trial in 2018. The trial court

related the relevant facts of this case as follows:

                On September 18, 2001, [Seller’s] mother, Joan
          Calisto, passed away leaving the three properties to [Seller]
          as sole executor and beneficiary under the Will of Joan
          Calisto. Since the date of his mother’s passing, [Seller]
          probated the will, but he never paid the appropriate transfer
          tax that would [permit recordation of his interests in the
          properties]. Instead, [Seller] took up residence in the 647
          N. 16th Street property, while allowing John Callaway to
          occupy the 651 N. 16th Street and the 424 N. 32nd Street
          property to remain uninhabited for several years.

                [Fifteen years after Joan’s death, Buyer] met with
          [Seller] after viewing the properties. They agreed that
          [Buyer] would pay [Seller] $150,000.00 in cash for the
          properties.

                On July 27, 2016, a day after agreeing on the
          aforementioned sale price, [Buyer] returned to [Seller] in
          order to pay $10,000.00 in consideration for an agreement
          of sale. Over the next week and a half, [Buyer] withdrew
          money from his personal bank accounts and received cash
          advances in order to compile the requisite cash funds to
          conduct the transaction with [Seller]. Once [Buyer] had the
          promised $150,000.00 cash in his possession, he returned
          to [Seller] to finish the deal. [Buyer] gave [Seller] the cash
          in exchange for three deeds, one for each of the properties.
          [Buyer] subsequently recorded the deeds.

                                      *        *   *

          Based on the entirety of the recorded testimony and
          evidence at trial . . . [Buyer] was more credible than [Seller]
____________________________________________


2 Instead of filing a counterclaim, Buyer initiated a separate action for quiet
title against Seller. Buyer’s action was later dismissed. He did not appeal.

                                           -2-
J-E02003-21


         regarding the alleged, fraudulent transaction for the deeds
         to the properties.

               . . . [Seller] testified that he . . . never met with
         [Buyer] and John Callaway at any point during the subject
         time period. [Seller] never called John Callaway as a
         witness to corroborate this fact. However, [Buyer] testified
         that when he went to meet with [Seller] to execute the
         transaction, both [Seller] and John Callaway were present.
         Additionally, Hattisha Rodgers testified to facts that
         strengthened the credibility of [Buyer’s] version of events.
         Specifically, Ms. Rodgers testified that on the day that the
         transaction took place, she witnessed [Buyer] take a “duster
         bag” filled with cash to the 651 N. 16th Street property, exit
         the vehicle to meet with [Seller] and another gentleman
         outside of the house, and re-enter her car with a folder filled
         with papers that [Buyer] received in exchange for the cash.
         Thus, this court determined that [Buyer’s] version of the
         facts, supported by his witness’ testimony, was more
         credible than [Seller’s] uncorroborated testimony.

Trial Court Opinion, 11/28/18, at 2-3, 6-8 (citations omitted).

      Based on the foregoing, the trial court found that Seller delivered three

executed deeds for the three townhouses to Buyer. Thus, the court impliedly

inferred that Seller had signed the deeds in his mother’s name and rejected

Seller’s allegation that Buyer forged Joan’s signature in an attempt to steal

the properties. The trial court ruled that Buyer had “received the deeds from

[Seller] without reason to question the validity of the signatures, as they were

received from [Seller] as executor and beneficiary of his mother’s property.”

Id. at 10-11. The court entered a non-jury decision in favor of Buyer.

      Seller moved for post-trial relief. Seeking judgment as a matter of law,

Seller claimed that the trial court “violated Pennsylvania’s statute of frauds.”

Seller’s Motion for Post-Trial Relief at 2. In the alternative, Seller requested


                                      -3-
J-E02003-21



a new trial, because the trial court “abused its discretion by not allowing [him]

to question [Buyer] about [Buyer’s] criminal history and by not allowing

[Seller] to produce a document detailing [Buyer’s] criminal convictions and

sentences.”    Id.     The court denied post-trial relief, and this timely appeal

followed.

                                   III. Analysis

       Seller raises the following three claims of error:

         1.     Did the trial court err as a matter of law in misapplying
                the statute of frauds?

         2.     Did the trial court err as a matter of law by not
                allowing evidence of [Buyer’s] criminal conviction?

         3.     Did the trial court commit errors of law by treating this
                case as competing claims of fraud . . . ?

Seller’s Brief at 4.

A.    Statute of Frauds

      In his first issue, Seller asserts the trial court erroneously refused to

invalidate the three deeds. He claims the deeds are invalid under the statute

of frauds, because they bear the “signatures” of the late “Joan Calisto” as the

grantor. Seller argues that his mother bequeathed the properties to him in

her will, and, because the deeds are invalid, no legally sufficient evidence

proved that he granted those properties to anyone. Thus, he asked the trial

court to strike the deeds from the property records and to order the Clerk of

Records of Philadelphia County to convey the properties to him.




                                        -4-
J-E02003-21



       When reviewing an equitable decision, like a quiet-title action,3 our

scope and standard of review are deferential. As this Court has explained:

          We will reverse only where the trial court was palpably
          erroneous, misapplied the law, or committed a manifest
          abuse of discretion.       Where there are any apparently
          reasonable grounds for the trial court’s decision, we must
          affirm it. Moreover, the function of this Court on an appeal
          from an adjudication in equity is not to substitute our view
          for that of the lower tribunal; [we are] to determine whether
          a judicial mind, on due consideration of all the evidence, as
          a whole, could reasonably have reached the conclusion of
          that tribunal . . . when reviewing the results of a non-jury
          trial, we are bound by the trial court’s findings of fact, unless
          those findings are not based on competent evidence.

Nebesho v. Brown, 846 A.2d 721, 725-726 (Pa. Super. 2004) (citations and

some punctuation omitted).

       We begin by emphasizing that the trial court found, as a factual matter,

that Seller executed the deeds in question and delivered them to Buyer in

exchange for $150,000. Seller’s use of Joan’s signature, rather than his own,

does not change the fact that Seller volitionally put pen to paper and signed

the deeds. Thus, the three deeds were, in fact, “signed by the party . . .

granting” title, as the statute of frauds requires. 33 P.S. § 1.

       Disputing the trial court’s factual determination that he signed the deeds

in his mother’s name, Seller asserts that “nothing support[s] that allegation
____________________________________________


3  Quiet title is a legislatively created action that the Supreme Court of
Pennsylvania eventually incorporated into the Rules of Civil Procedure. See
Pa.R.C.P. 1061-1067. Although of statutory origins, a suit to quiet title is
actually an equitable proceeding “descended from two suits in chancery — the
bill of peace and the bill to remove cloud.” Enhancing the Marketability of
Title: The Suit to Quiet Title, 68 YALE L.J. 1266 (1959).

                                           -5-
J-E02003-21



besides the bald-faced accusation made by [Buyer].”          Seller’s Brief at 31.

However, what Seller calls an “allegation” is no longer so. At trial, Buyer and

his witness testified that Seller executed and delivered the deeds to Buyer.

Their testimony, which the trial court credited, supports the inference that

Seller executed the deeds in his mother’s name.4

       According to Buyer, after he paid Seller the purchase price in full, Seller

“gave [Buyer] deeds.” N.T., 3/27/18, at 58. Seller told Buyer that he could

trust the documents Seller gave him, because Seller owned the properties “by

way of his mother.” Id. at 60.

       Additionally, when Seller’s attorney cross-examined Buyer, the following

exchange occurred:

          Q:     So, it was your understanding that Joan Calisto was
                 alive at [the time this sale occurred]?

          A:     No, I already knew that Joan Calisto was deceased.

          Q:     But you understand that there’s a difference between
                 an Estate and an individual, correct?

          A:     No, I didn’t - - at the time, no, I didn’t know. Now I
                 know these things.

                 [Seller] explained to me that he had every right to do
                 what he did as far as executing the sale of the
                 property, because he, with his deceased mother, gave
                 him all of the rights to do these things. So I took that
                 under consideration, thinking that [Seller] was telling


____________________________________________


4 Since the Seller had the exclusive right to transfer the properties, how he
signed the documents is of no moment. He could have used his name as
executor, or his mother’s name. What matters is that he signed the deeds
with the intent to transfer his interest, and as such, he is bound by his action.

                                           -6-
J-E02003-21


               me the right thing, because I had no knowledge . . .
               of that until meeting [Seller].

         Q:    But was it ever represented to you that [Seller] owned
               the properties?

         A:    Of course.

         Q:    But he never wrote his name on this document?

         A:    [Seller] said he didn’t have to write - - he controlled,
               I guess, he controlled the property. The property was
               his, because his mother gave him the property.

         Q:    So did you ask [Seller] why he just didn’t sign his
               name?

         A:    No, I didn’t think anything of it. [Seller] told me what
               he told me, and I had no knowledge. Had I known it
               now, it would have never happened.

Id. at 158-59.   In light of Buyer’s above responses, the trial court could

reasonably conclude that Seller signed Joan Calisto’s name on the deeds.

      Given the state of the public records for the properties, using Joan’s

name was the only way for Seller to convey title to Buyer without first

recording deeds into himself.    In the 15 years since Joan’s death, Seller

neglected to record deeds reflecting that title had passed from Joan, through

her estate, to him.

      Seller’s failure to record deeds in his name left a gap in Philadelphia’s

property records. He could only fill that gap by recording deeds from Joan’s

estate into himself. The trial court rationally inferred that Seller signed his

late mother’s name on the three deeds, so that record title would skip him

and go directly from Joan to Buyer.




                                      -7-
J-E02003-21



      As stated above, “we are bound by the trial court’s findings of fact,

unless those findings are not based on competent evidence.” Nebesho, 846

A.2d at 726. The testimony of Buyer and his witness is competent evidence

adequately supporting the trial court’s decision.    Accordingly, as a factual

matter, Seller signed the deeds.

      Significantly, the statute of frauds does not require that the signer of a

document to use only his own name. “As early as 1814, Lord Ellenbrough

removed any doubt that ‘signed’ as used in the statute did not require [the]

handwritten signature” of the party to be charged. MURRAY ON CONTRACTS §

75 at 371 (5th ed. 2011) (citing Schneider & Another v. Norris, 105 Eng.

Rep. 388 (1814)). “No particular . . . signature is essential.” Id. Indeed,

“there is no requirement in the statute of frauds or the decisional law that a

signature be in any particular form.” Zuk v. Zuk, 55 A.3d 102, 107 (Pa.

Super. 2012) (some punctuation omitted) (emphasis in original).

      Any signature or mark, “when coupled with an intent by the maker that

it be a signature, will satisfy the statute of frauds is so well settled that

citations to the legions of cases so holding are unnecessary.” THE RESTATEMENT

(SECOND) OF CONTRACTS § 134. The “essential question has little to do with

the particular symbol used” on the contract or deed. MURRAY at 372. “Rather,

the question is, did the party execute . . . the symbol with a present

intention, actual or apparent, to authenticate the writing as the signer

of the writing?” Id. (emphasis in original). Whether the signer manifested

that intention “is a question of fact.” Id. As such, the statute of frauds does

                                     -8-
J-E02003-21



not mandate that the conveyor use his own name, because the law has never

restricted an individual to use only his name when signing a document in order

to be bound thereby.

      Nearly a century ago, in Coltun v. Getz, 97 Pa. Super. 591 (1930) (en

banc), this Court enforced a land contract against a person who signed it using

someone else’s name.      There, Getz contracted to purchase a hotel and to

maintain it, along with other co-purchasers. Getz told his co-purchasers that

he would use his wife’s name and signature on the contract, but “he personally

would be a party to the enterprise and [co-purchasers] could look to him for

the fulfillment of all terms and obligations . . . .” Id. at 593.

      After title passed to Getz and his co-purchasers, Getz failed to contribute

his share of taxes. The co-purchasers sued him for breach of the contract.

Getz moved for judgment as a matter of law, on the grounds that his name

did not appear within the four corners of the contract. The trial court ruled in

Getz’s favor. On appeal, we reversed.

      This Court held “that a man, either in his general dealings or in a

particular transaction, may adopt whatever name he chooses, and he will be

bound accordingly.” Id. at 594. “All that the law looks to is the identity of

the individual, and, when that is ascertained and clearly established, the act

will be binding on him and others.” Id. It was irrelevant “whether the name

used [was] purely artificial and fictitious or that of another person, if the party

using it [was] the [person] interested in the transaction.” Id. Merely because

Getz signed his wife’s name – and not his own – did not deprive the co-

                                       -9-
J-E02003-21



purchasers “of their right to sue [Getz] on a contract to which he was a party

in fact, if not in name.” Id.

       Like Getz, Seller here signed legal documents using someone else’s

name. Seller thereby led Buyer to believe these signatures would bind Seller

and transfer his title to the townhouses to Buyer. The mere fact Seller used

Joan’s name, instead of his own, to complete the transaction does not deprive

Buyer of his right to rely upon Seller’s representations during negotiations and

at delivery that the deeds were properly executed.5

       Seller’s invocation of the statute of frauds to invalidate a transaction “to

which he was a party in fact, if not in name,” fails. Id. The statute of frauds

does not create a legal fiction that the three deeds bear the signature of a

dead woman and, therefore, are invalid, as Seller contends. Obviously, Joan

did not sign the deeds from beyond the grave. Seller signed them using her

name. As we have held, “There is no sanctity in a name that right and justice

should be sacrificed to it.” Coltun, 97 Pa. Super. at 594.

       The trial court found that Seller and Buyer, in fact, made a contract to

transfer title to the three townhouses. Seller may not shirk his contractual

obligations, simply because he signed the deeds using someone else’s name.

The statue of frauds “is to be used as a shield and not as a sword, as it was


____________________________________________


5See also, Scott v. Penn Title Ins. Co., 10 Pa. D. & C.2d 129, 134 (C.C.P.
Berks 1957) (finding a mortgage to be valid and “proper in order to pass a
good title of record” to mortgagee, despite mortgagor having signed mortgage
and note using the name of a third party).

                                          - 10 -
J-E02003-21



designed to prevent frauds, not to encourage them.” Empire Properties,

Inc. v. Equireal, Inc., 674 A.2d 297, 302 (Pa. Super. 1996).

      Seller’s first issue is meritless.

B.    Evidence of Buyer’s Criminal History

      Next, Seller seeks a new trial, because the trial court prohibited him

from impeaching Buyer based on Buyer’s prior conviction of robbery. While

cross-examining Buyer, Seller’s attorney asked, “Can you tell me if you’ve

ever been convicted of any crime that involves dishonesty?” N.T., 3/27/18,

at 141-42. Believing Seller needed certified records of a conviction to impeach

a witness, Buyer objected.

      Seller’s lawyer produced a printout of a court docket to reflect Buyer’s

prior conviction. See id. at 141-46. The docket showed Buyer was convicted

of robbery and received a minimum sentence of three years. Because Buyer

should have been released in 2009, the release date was within the ten-year

period required for admission of the conviction to impeach him under

Pennsylvania Rule of Evidence 609.

      The trial court sustained the objection, because Seller’s attorney did not

have a certified copy of the court record. The court stated:

         [Seller’s] counsel failed to present credible documentation
         of [Buyer’s] conviction.      Instead of a certified record,
         [Seller] presented an uncertified computer printout.
         Assuming, arguendo, [Buyer’s] conviction could have been
         properly admitted into evidence, this court does not believe
         that failing to admit it into evidence constitutes reversible
         error, as the court was aware that [Buyer] had a criminal
         history. Despite having considered [Buyer’s] criminal past,
         this court made its determination based on the credibility of

                                       - 11 -
J-E02003-21


           the parties’ testimony with regards to the subject
           transaction. The court’s decision would have remained the
           same even if [Buyer’s] past criminal conviction was
           admitted into evidence.

Trial Court Opinion, 11/28/18, at 9 (citation omitted).

        On appeal, Seller argues that Buyer’s conviction in 2006 for robbery

(infliction of serious bodily injury)6 is crimen falsi. In his view, the trial court

should have admitted the evidence for impeachment purposes, under Rule

609. Seller further asserts the misapplication of this rule was harmful error,

because the court ruled in favor of Buyer based on his credibility.

        When reviewing an evidentiary ruling, this Court defers to the trial court,

and we reverse in limited circumstances. As we have said:

           Admission of evidence is within the sound discretion of the
           trial court, and we review the trial court’s determinations
           regarding the admissibility of evidence for an abuse of
           discretion. To constitute reversible error, an evidentiary
           ruling must not only be erroneous, but also harmful or
           prejudicial to the complaining party.

Czimmer v. Janssen Pharm., Inc., 122 A.3d 1043, 1058 (Pa. Super. 2015)

(quoting Conroy v. Rosenwald, 940 A.2d 409, 417 (Pa. Super. 2007)).

        An “abuse of discretion” is not merely an error of judgment. Paden v.

Baker Concrete Constr., Inc., 658 A.2d 341, 343 (Pa. 1995). A trial court

abuses its discretion by making a manifestly unreasonable, arbitrary, or

capricious decision; by failing to apply the law; or by allowing prejudice, bias,



____________________________________________


6   18 Pa.C.S.A. § 3701(a)(1)(i).

                                          - 12 -
J-E02003-21



or ill will to influence its decision. See, e.g., Harman v. Borah, 756 A.2d

1116, 1123 (Pa. 2000).

      Pennsylvania Rule of Evidence 609 provides:

            (a) In General. For the purpose of attacking the
         credibility of any witness, evidence that the witness has
         been convicted of a crime, whether by verdict or by plea of
         guilty or nolo contendere, must be admitted if it involved
         dishonesty or false statement.

            (b) Limit on Using the Evidence After 10 Years. This
         subdivision (b) applies if more than 10 years have passed
         since the witness’s conviction or release from confinement
         for it, whichever is later. Evidence of the conviction is
         admissible only if:

                   (1) its probative value substantially outweighs
            its prejudicial effect; and

                  (2) the proponent gives an adverse party
            reasonable written notice of the intent to use it so that
            the party has a fair opportunity to contest its use.

Pa.R.E. 609. Pursuant to subsection (a), when the conviction is less than ten-

years-old, its admission is mandatory – the evidence of the conviction “must

be admitted.”    Id. (emphasis added).        See also Pa.R.E. 609 Comment

(stating, “Where the date or conviction or last date of confinement is within

ten years of the trial, evidence of the conviction of a crimen falsi is per se

admissible.”).

      “Robbery and burglary are considered crimen falsi and convictions for

these offenses are admissible for impeachment purposes.” Commonwealth

v. Trippett, 932 A.2d 188, 199–200 (Pa. Super. 2007).           Buyer does not

dispute this. Instead, he relies on his argument below – which the trial court


                                     - 13 -
J-E02003-21



adopted – that Seller needed to produce the certified record of the conviction.

Buyer’s contention has no support in either the language of the Rule or case

law. Indeed, neither the trial court nor Buyer cite to any authority to support

the proposition that Seller needed a certified record of Buyer’s conviction to

use it for impeachment purposes.

       Thus, the trial court grafted a certified-record requirement onto Rule

609, where none exists.7          By refusing to allow Seller’s attorney to cross-

examine Buyer regarding his prior conviction of robbery, the court failed to

apply Rule 609 as plainly written. It also overrode the comment to that Rule,

which made evidence of Buyer’s robbery conviction “per se admissible.”

Pa.R.E. 609 Comment. The trial court abuses its discretion in failing to admit

this evidence; Rule 609 and its comment leave no room for discretion in this

scenario.

       However, erroneously barring evidence of a prior conviction to impeach

a witness does not automatically require us to grant Seller a new trial. As

mentioned, an evidentiary error only warrants a retrial if the mistake harmed

the appellant. See Czimmer, supra.

       Here, the trial court said it knew of Buyer’s prior conviction and that, if

it had received the impeaching evidence, its credibility determination would
____________________________________________


7It appears that the trial court confused impeachment by prior conviction with
authentication of evidence under Pennsylvania Rule of Evidence 902. We also
note that trial courts may generally take judicial notice of prior violations and
convictions under Pennsylvania Rule of Evidence 201. See Commonwealth
v. Taylor, 137 A.3d 611, 617 n.1 (Pa. Super. 2016) (en banc).


                                          - 14 -
J-E02003-21



not have changed.     Seller’s “attempt to impeach the credibility of [Buyer]

would not alter the court’s determination of [Buyer’s] credibility on this issue

of the property transfer in the face of the entirety of what was presented at

trial.” Trial Court Opinion, 11/12/18, at 9. Because the trial court, who viewed

the witnesses’ body language and heard their testimony, was greatly

convinced of Buyer’s honesty, its refusal to admit his conviction for purposes

of impeachment was harmless error in this bench trial.

      This issue affords Seller no appellate relief.

C.    Competing Claims of Fraud

      In his final claim of error, Seller contends the trial court mistakenly

treated this case as one of competing claims of fraud and impermissibly shifted

the burden of proof. To support this assertion, Seller relies upon one quote

from the trial court’s Rule 1925(a) Opinion. See Seller’s Brief at 35 (quoting

page 6 of the trial-court opinion: “As this was a case in which both parties

alleged fraud on the part of the other, the court was tasked with determining

and weighing the credibility of Plaintiff vs. Defendant.”).

      However, Seller did not raise this issue in his post-trial motions or in his

Rule 1925(b) Statement. This results in waiver. See, e.g., Pa.R.A.P. 1925(b).

When an appellant “has waived a point below, either expressly or by a failure

to assert it, that party cannot assert the point on appeal.” 16A STANDARD

PENNSYLVANIA PRACTICE 2d § 91:26 (citing Pa.R.A.P. 302(a)).




                                     - 15 -
J-E02003-21



       Seller raises this competing-claims-of-fraud issue for the first time on

appeal. Because he did not raise or argue this theory below, Seller has not

preserved it for appeal.

       We dismiss the final issue as waived.8

                                   IV.    Conclusion

       In sum, the trial court found Seller signed his late mother’s name on the

three deeds to convince Buyer that Seller could transfer his legal title to the

townhouses. Using his mother’s name as an alias to sign the deeds satisfied

the signature requirement of the statute of frauds, and the trial court properly

denied Seller’s request for quiet title.

       Judgment affirmed.

       President Judge Panella, President Judge Emeritus Bender and Judges

Lazarus, Olson, Dubow, Murray and McCaffery join this Opinion.

       Judge Bowes files a Concurring Opinion in which Judges Olson, Dubow

and Murray join.



____________________________________________


8 Even if Seller had preserved this issue for our review, we would reject it.
Someone clearly signed Joan Calisto’s name on the deeds because she was
dead when they were signed. Accordingly, on the facts as the parties alleged
them below, one party was attempting to defraud the other.

      If Seller signed Joan’s name and then reneged on the transaction, he
was attempting to defraud Buyer of the purchase price. On the other hand, if
Buyer signed Joan’s name and recorded the deeds without paying for the
properties, he was attempting to defraud Seller (or Joan’s estate) of title to
the townhouses. Thus, the trial court correctly viewed this as a case of
competing claims of fraud. It resolved those claims in favor of Buyer.

                                          - 16 -
J-E02003-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/25/2022




                          - 17 -